Name: Commission Implementing Regulation (EU) NoÃ 381/2011 of 18Ã April 2011 derogating from Regulation (EC) NoÃ 967/2006 as regards the deadlines for communicating sugar quantities carried forward from marketing year 2010/11
 Type: Implementing Regulation
 Subject Matter: foodstuff;  beverages and sugar;  agricultural structures and production;  agricultural policy
 Date Published: nan

 19.4.2011 EN Official Journal of the European Union L 103/5 COMMISSION IMPLEMENTING REGULATION (EU) No 381/2011 of 18 April 2011 derogating from Regulation (EC) No 967/2006 as regards the deadlines for communicating sugar quantities carried forward from marketing year 2010/11 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1) and in particular Article 85, in conjunction with Article 4 thereof, Whereas: (1) Article 17 of Commission Regulation (EC) No 967/2006 of 29 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 318/2006 as regards sugar production in excess of the quota (2), lays down deadlines within which Member States have to communicate to the Commission the quantities of sugar carried forward to the next marketing year. (2) By way of derogation from Article 63(2)(a) of Regulation (EC) No 1234/2007, Article 1 of Commission Regulation (EU) No 848/2010 (3) extended, for the marketing year 2010/2011, the time-limits within which Member States determine the deadline within which operators have to communicate to Member States their decision to carry forward surplus sugar production. (3) Consequently, deadlines within which Member States have to communicate to the Commission the quantities to be carried forward pursuant to Article 17 of Regulation (EC) No 967/2006 should shift accordingly. (4) It is therefore necessary to derogate, for marketing year 2010/2011, from the deadlines fixed in points (a) and (b) of Article 17 of Regulation (EC) No 967/2006. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from points (a) and (b) of Article 17 of Regulation (EC) No 967/2006, Member States shall communicate to the Commission not later than 1 September 2011, the quantities of beet and cane sugar from the 2010/2011 marketing year that are to be carried forward to the next marketing year. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall expire on 30 September 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 April 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 176, 30.6.2006, p. 22. (3) OJ L 253, 28.9.2010, p. 1.